DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicants election without traverse (Species D (fig. 11), claims 1, 5-6, 8-11 and 13-16) on 3/24/2021.  Claims 2-4, 7 and 12 are hereby withdrawn from consideration for being non-elected claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al., US Pg. Pub. No. (2014/0249693) referred to hereinafter as Stark.
As per claim 1, Stark teaches a control device for forming a communication area on a ground to control an aircraft having an antenna for providing a radio communication service to a user terminal in the communication area (see at least abstract, Para 15, 17, 20, 24, ), comprising: a control unit that makes a plurality of aircrafts perform a formation flight, and controls the plurality of aircrafts such that the communication area of each of the plurality of aircrafts moves while covering a part of a preset target area and the entire 


As per claim 5, Stark teaches a control device according to claim 1, wherein the control unit changes a flight pattern of the plurality of aircrafts according to a change in an air flow in a flight area where the plurality of aircrafts are flying (see at least Para 38, 41, 50, 64, 70).

As per claim 6, Stark teaches a control device according to claim 1, wherein the control unit changes a flight pattern of the plurality of aircrafts according to a relative position between positions of the plurality of aircrafts and a position of the sun (see at least Para 28, 38, 41, 50, 63).


As per claim 8, Stark teaches a control device according to claim 1, wherein the communication area is configured by a plurality of sub cells, and wherein the control unit constructs virtual cells in two or more sub cells along a moving direction of the two or more sub cells among the plurality of sub cells in one of the communication areas (see at least Para 56).

As per claim 9, Stark teaches a control device according to claim 1, wherein the communication area is configured by a plurality of sub cells, and wherein the control unit constructs a virtual cell in a sub cell in a first communication area and a sub cell in a second communication area along a moving direction of the sub cell in the first communication area by a first aircraft among the plurality of aircrafts and the sub cell in the second communication area by a second aircraft among the plurality of aircrafts (see at least Para 38, 41, 50, 56, 64, 70, ).

As per claim 10, Stark teaches a control device for forming a communication area on a ground to control an aircraft having an antenna for providing a radio communication service to a user terminal in the communication area (see at least abstract, Para 15, 17, 20, 24, ), comprising: a control unit that makes a plurality of aircrafts perform a formation flight, and controls the plurality of aircrafts such that the communication area of each of the plurality of aircrafts moves while covering a part of a preset target area and the entire target area is covered by a plurality of the communication areas of the plurality of aircrafts  (see at least Para 34, 35, 36), wherein the control unit reduces an area size of the communication area of an aircraft, among the plurality of aircrafts, which is covering an area in the target area in which a communication traffic of a plurality of user terminals is larger than the other areas (see at least Para 33, 59, 60, 63-64).

As per claim 11, Stark teaches a control device for forming a communication area on a ground to control an aircraft having an antenna for providing a radio communication service to a user terminal in the communication area (see at least abstract, Para 15, 17, 20, 24, ), comprising: a control unit that 

As per claim 13, Stark teaches a control device for forming a communication area on a ground to control an aircraft having an antenna for providing a radio communication service to a user terminal in the communication area (see at least abstract, Para 15, 17, 20, 24, ), comprising: a control unit that makes a plurality of aircrafts perform a formation flight, and controls the plurality of aircrafts such that the communication area of each of the plurality of aircrafts moves while covering a part of a preset target area and the entire target area is covered by a plurality of the communication areas of the plurality of aircrafts  (see at least Para 34, 35, 36), wherein the control unit changes a flight pattern of the plurality of aircrafts according to a change in an air flow in a flight area where the plurality of aircrafts are flying (see at least Para 33, 59, 60, 63-64).

As per claim 14, Stark teaches a control device for forming a communication area on a ground to control an aircraft having an antenna for providing a radio communication service to a user terminal in the communication area (see at least abstract, Para 15, 17, 20, 24, ), comprising: a control unit that makes a plurality of aircrafts perform a formation flight, and controls the plurality of aircrafts such that the communication area of each of the plurality of aircrafts moves while 

As per claim 15, Stark teaches a program for causing a control device, the control device controlling an aircraft having an antenna for forming a communication area on a ground to provide a radio communication service to a user terminal in the communication area, to function as a control unit which makes a plurality of aircrafts in a formation flight (see at least abstract, Para 15, 17, 20, 24, ), wherein the control unit controls the plurality of aircrafts such that the communication area of each of the plurality of aircrafts moves while covering a part of a preset target area and the entire target area is covered by a plurality of the communication areas of the plurality of aircrafts  (see at least Para 34, 35, 36), and makes a flight speed of an aircraft, among the plurality of aircrafts, which is covering an area in the target area in which a communication traffic of a plurality of user terminals is larger than the other areas, slower than flight speeds of other aircrafts  (see at least Para 33, 59, 60, 63-64).

As per claim 16, Stark teaches an aircraft for forming a communication area on a ground to provide a radio communication service to a user terminal in the communication area (see at least abstract, Para 15, 17, 20, 24, ), comprising: a control unit that controls the aircraft such that a communication area of each of a plurality of aircrafts which include the aircraft and other aircrafts moves while covering a part of a preset target area as a target covered by the plurality of aircrafts (see at least Para 34, 35, 36), a plurality of the communication areas of the plurality of aircrafts cover the entire target area, and the plurality of aircrafts performs formation flight, wherein the control unit 
Conclusion
Please refer to from 892 for cited references.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665